BARDGETT, Judge
(dissenting).
I respectfully dissent because the inclusion of the words “to the right” in the humanitarian negligence instruction, MAI 17.15, could not, in my opinion, have legally prejudiced the defendant and because the defendant had no right to require that plaintiff submit any particular issue of negligence against him.
MAI 17.15 utilizes the words “swerving” and “swerve” in connection with submitting that concept of negligence. A motorist can swerve an automobile in one of two directions — right or left. If plaintiff used the phrase as it appears in MAI 17.15 and if plaintiff made a submissible case on both swerve to the left and swerve to the right, then the plaintiff could have argued for a verdict on either concept. The jury would thereby have been authorized under the instruction and the evidence to have found for plaintiff and against defendant on either one or both of those concepts. This is true even if the evidence also showed that defendant did swerve left, if the evidence allowed for the finding that defendant could have but did not swerve sufficiently left to avoid the collision.
By inserting the words “to the right” in MAI 17.15, the plaintiff restricted himself to that swerving concept alone and, even if plaintiff made a submissible case on a swerve to the left, the jury was foreclosed from finding against defendant on negligently failing to swerve sufficiently to the left. This restriction that plaintiff imposed upon himself operated to the legal benefit, not the detriment, of the defendant. In short, plaintiff abandoned any right to recover on the premise that defendant was negligent in failing to swerve to the left. It is a novel and, in my opinion, an incorrect legal concept to say that defendant could be prejudiced when a plaintiff abandons a theory of recovery.
If plaintiff did not make a submissible case on failure to swerve left, then plaintiff could not be permitted to argue such a theory to the jury even if the instruction merely submitted “failure to swerve” and did not, by its terms, limit the submission to swerve to the right. This is so because the party having the burden of proof cannot argue for a verdict on a theory unsupported by the evidence.
The principal opinion states that the humanitarian doctrine, in general, requires a defendant to do all that a very careful and prudent person would do under the circumstances to avoid injury to plaintiff. The opinion goes on to say that “this question of whether defendant has done all such person would do is generally one for determination by the trier of facts.” I agree with the statement as to what the humanitarian doctrine, in general, consists of, but the above-quoted portion of the principal opinion is not altogether correct. The jury does not determine if defendant did all a person would do under the circumstances. The jury decides whether the defendant was negligent in the particular manner that is submitted in the instructions. In the instant case, the issue submitted was not whether the defendant exercised the highest degree of care in swerving to the left but rather whether the defendant was negligent in failing to swerve to the right. Of course, the defendant is entitled to argue the evidence and, in attempting to dissuade the jury from believing defendant was negligent in failing to swerve to the right, would undoubtedly and properly argue that the defendant did all that could be expect- ■ ed by swerving to the left.
Consider the case in which a plaintiff pleads humanitarian negligence on the basis of defendant’s failure to slacken speed or stop and all the evidence shows that the defendant did slacken his speed somewhat but did not stop. Plaintiff submits on failure to stop. Can it be said that defendant was prejudiced by plaintiff not submitting failure to slacken? Does the defendant have a right to require plaintiff to submit failure to slácken because the evidence showed that defendant did slacken, as, in the instant case, the evidence shows the defendant did swerve left ?
*512I believe the law to be that the plaintiff has the right to abandon issues, and to select from those which the evidence supports one or more upon which plaintiff decides to ask the jury to return a verdict in his favor. I do not believe the defendant has any right to require plaintiff to submit an issue of negligence, even though supported by the evidence, that plaintiff chooses to abandon, nor to prevent plaintiff from abandoning ány issue in a negligence case.
The principal opinion speaks of “swerving” as one means of avoiding injury and states that the philosophy of MAI contemplates that such matters as the direction in which a defendant could and should have swerved and the sufficiency of the swerve are better left to proper argument to the jury. Swerving, of necessity, contemplates a direction of the swerve which has to be either right or left. A swerve to the right is as different from a swerve to the left as slackening is from stopping. A swerve, regardless of direction, requires a turn of the steering wheel. Stopping and slackening also require a common act — applying the brakes, but I doubt that the law requires that where there is sufficient evidence to submit slackening and stopping the defendant can require the plaintiff to submit slackening in order for the jury to decide if slackening was sufficient to satisfy the requirement of the highest degree of care. Consequently, I do not understand the reasoning that gives the defendant the right to require plaintiff to submit “swerving”, which includes both right and left, in order that the defendant can have the jury decide whether his swerve to the left satisfied the criteria of the highest degree of care.
The principal opinion states that the use of the words “to the right” unfairly favors the proponent of the instruction because the jury reasonably could infer from the specification of the action defendant could have taken, that the action he did take was negligent. In my opinion, no such inference is reasonable. The plaintiff surely would not be permitted to utilize the instruction as a basis for arguing that the court was implying that the swerve to the left was negligent anymore than plaintiff could argue that an instruction submitting only negligent failure to stop permitted the inference that a defendant’s conduct in slackening was negligent in a case where the defendant did slacken but plaintiff did not submit that item in the instructions.
In my opinion, the inclusion of the words “to 'the right” could not and did not legally prejudice defendant and, therefore, I respectfully dissent.